FILED
                            NOT FOR PUBLICATION                             APR 15 2014

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30011

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00045-JLQ-3

  v.
                                                 MEMORANDUM*
LUIS ALBERTO MARTINEZ
FRANCO, AKA Jose Luis Galicias-
Camacho, AKA Luis,

               Defendant - Appellant.


                     Appeal from the United States District Court
                        for the Eastern District of Washington
               Justin L. Quackenbush, Senior District Judge, Presiding

                             Submitted April 10, 2014**
                                Seattle, Washington

Before:        KOZINSKI, Chief Judge, RAWLINSON and BEA, Circuit Judges.

       While Franco’s conduct at his sentencing hearing was perhaps strange,

“unusual behavior alone [is] insufficient to create a genuine doubt as to his

          *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                 page 2
competency.” United States v. Dreyer, 705 F.3d 951, 963 (9th Cir. 2013). As the

trial judge—who’d monitored Franco’s conduct over the course of eight months

and two trials—noted, Franco’s behavior at the hearing was more likely indicative

of recalcitrance than a failure to understand the proceedings. This finding is

particularly rational given the complete lack of medical evidence suggesting

Franco’s incompetence, and the fact that “[d]efense counsel ha[d] not . . . raised the

issue of Defendant’s competency prior to the concluding portion of the sentencing

proceeding.” Under these circumstances, Franco’s strange remarks and behavior at

sentencing are best understood as a “reasoned choice,” id., and don’t constitute

“substantial evidence casting doubt upon his competency.” Moore v. United

States, 464 F.2d 663, 666 (9th Cir. 1972) (per curiam).


      AFFIRMED.